Exhibit 10.2

 

SUPPLEMENT AND JOINDER AGREEMENT

 

THIS SUPPLEMENT AND JOINDER AGREEMENT (this “Agreement”) is made this 2nd day of
July, 2015, by and among STRAYER EDUCATION, INC., a Maryland corporation (the
“Borrower”), STRAYER UNIVERSITY, LLC, a Maryland limited liability company,
formerly known as The Strayer University Corporation, a Maryland corporation,
formerly known as Strayer University, Inc., a Maryland corporation (“SU” or a
“Subsidiary Loan Party,” and together with the Borrower, collectively, the “Loan
Parties,” and individually, a “Loan Party”), the Lenders (as defined below), and
SUNTRUST BANK, a Georgia banking corporation (“SunTrust”), BANK OF AMERICA, N.A.
(“Bank of America”), BANK OF MONTREAL (“BMO”), PNC BANK, NATIONAL ASSOCIATION
(“PNC”), TD BANK, N.A. (“TD”), and UNION BANK & TRUST (“Union,” and together
with SunTrust, Bank of America, BMO, PNC and TD, collectively, the “Increase
Lenders,” and each, an “Increase Lender”), and SUNTRUST BANK, as administrative
agent for the Lenders referred to below (the “Administrative Agent”), as issuing
bank (the “Issuing Bank”), and as swingline lender (the “Swingline Lender”).
Reference is made to the Second Amended and Restated Revolving Credit and Term
Loan Agreement, dated as of November 8, 2012, by and among the Borrower, certain
banks and other financial institutions from time to time parties thereto, and
the Administrative Agent, as amended by the First Amendment to Second Amended
and Restated Revolving Credit and Term Loan Agreement, of even date herewith
(the “First Amendment”), by and among the Borrower, the other Loan Parties, the
Lenders party thereto, and the Administrative Agent (as further amended,
supplemented, amended and restated or otherwise modified through the date
hereof, the “Credit Agreement”). Capitalized terms used herein and not herein
defined shall have the meanings given to such terms in the Credit Agreement.

 

RECITALS

 

WHEREAS, the Increase Lenders (each Increase Lender and each other bank or
financial institution which is a party to the Credit Agreement immediately prior
to the effectiveness hereof and of the First Amendment are referred to
collectively herein as the “Lenders”), which are parties to the Credit Agreement
immediately prior to the date hereof, have agreed to increase their respective
Revolving Commitments; and

 

WHEREAS, after giving effect hereto and to the First Amendment, the Revolving
Commitments and the Aggregate Revolving Commitments and the total Commitments of
the Lenders, will be adjusted as reflected on Annex 1 attached hereto1, such
that, after giving effect hereto and to the First Amendment, the Aggregate
Revolving Commitments will be $150,000,000; and

 

WHEREAS, the Administrative Agent is willing to give effect hereto and to the
First Amendment provided that the Borrower, the other Loan Parties, the
Administrative Agent and the Increase Lenders enter into this Agreement;

 



 

 

1 All amounts give effect to the funding and repayment of the applicable Loans
as of the Effective Date (as hereinafter defined) and the Amendment Effective
Date (as such term is defined in the First Amendment).

 



 

 

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

AGREEMENT

 

1.            Incorporation of Recitals. The Recitals hereto are incorporated
herein by reference to the same extent and with the same force and effect as if
fully set forth herein.

 

2.            Intentionally Deleted.

 

3.            Funding of Commitments. Pursuant to Section 2.2 of the Credit
Agreement, each Increase Lender hereby agrees to fund its respective Commitment
with each Lender having the resulting Revolving Commitment and total Commitment
set forth on Annex 1 attached hereto.

 

4.            Intentionally Deleted.

 

5.            Intentionally Deleted.

 

6.            Effectiveness of Agreement. This Agreement and the amendments
contained herein shall become effective on the date (the “Effective Date”) when
each of the conditions set forth below shall have been fulfilled to the
satisfaction of the Administrative Agent:

 

(a)           The Administrative Agent shall have received counterparts of this
Agreement, duly executed and delivered on behalf of the Borrower, the other Loan
Parties, the Administrative Agent and the Lenders party hereto, the First
Amendment, duly executed and delivered on behalf of the Borrower, the other Loan
Parties, the Administrative Agent and the Lenders party thereto, as well as
allonges to the Revolving Credit Notes or amended and restated Revolving Credit
Notes and/or new Revolving Credit Notes, in the principal amount of each
Revolving Loan Lender’s Revolving Commitment (after giving effect to this
Agreement and the First Amendment), made payable to the order of such Revolving
Loan Lender, and the other Modification Documents (as such term is defined in
the First Amendment), duly executed and delivered by all parties thereto.

 

(b)           After giving effect hereto and to the First Amendment, no event
shall have occurred and be continuing that constitutes a Default or an Event of
Default.

 

(c)           All representations and warranties of the Borrower contained in
the Credit Agreement, and all representations and warranties of each other Loan
Party in each Loan Document to which it is a party, shall be true and correct in
all material respects (or, if qualified by materiality, in all respects) at the
Effective Date as if made on and as of such Effective Date (except to the extent
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects (or, if
qualified by materiality, in all respects) as of such earlier date).

 

(d)           The Borrower shall have delivered to the Administrative Agent a
certificate of the Secretary or Assistant Secretary of each Loan Party in form
and substance reasonably acceptable to the Administrative Agent, attaching and
certifying copies of its bylaws and of the resolutions of its boards of
directors, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Modification
Documents to which it is a party and certifying the name, title and true
signature of each officer of such Loan Party executing the Modification
Documents to which it is a party.

 



2

 

 

(e)           The Administrative Agent shall have received all other documents,
statements, certificates or other materials required by Section 4 of the First
Amendment.

 

(f)            All documents delivered pursuant to this Agreement must be of
form and substance reasonably satisfactory to the Administrative Agent.

 

(g)           Payment by the Borrower in immediately available funds of the fees
agreed to in the Fee Letter described in the First Amendment and the fees and
expenses required to be paid by Section 12 of this Agreement.

 

7.            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the other Loan Parties, the Lenders and
the Administrative Agent and their respective successors and assigns.

 

8.            No Further Amendments. Nothing in this Agreement or any prior
amendment to the Loan Documents shall require the Administrative Agent or any
Lender to grant any further amendments to the terms of the Loan Documents. Each
of the Borrower and each other Loan Party acknowledges and agrees that there are
no defenses, counterclaims or setoffs against any of their respective
obligations under the Loan Documents.

 

9.            Representations and Warranties. Each of the Borrower and each
other Loan Party represents and warrants that (i) this Agreement has been duly
authorized, executed and delivered by it in accordance with resolutions adopted
by its board of directors or comparable managing body and (ii) all other
representations and warranties made by the Borrower and each other Loan Party in
the Loan Documents to which it is a party, are true and correct in all material
respects (or, if qualified by materiality, in all respects) on the Effective
Date (except to the extent stated to relate to a specific earlier date, in which
case such representations and warranties are true and correct in all material
respects (or, if qualified by materiality, in all respects) as of such earlier
date). Each of the Borrower and each other Loan Party represents and warrants to
the Administrative Agent, the Lenders, the Issuing Bank and the Swingline Lender
that, after giving effect to the terms of this Agreement, no Default has
occurred and been continuing.

 

10.          Confirmation of Lien. Each of the Borrower and each other Loan
Party hereby acknowledges and agrees that the Collateral is and shall remain in
all respects subject to the lien, charge and encumbrance of the Credit Agreement
and the other Loan Documents and nothing herein contained, and nothing done
pursuant hereto, shall adversely affect or be construed to adversely affect such
lien, charge or encumbrance or the priority thereof over other liens, charges,
encumbrances or conveyances.

 

11.          Ratification. Other than as set forth herein and in the First
Amendment, the terms of the Credit Agreement and the other Loan Documents shall
remain in full force and effect and are ratified and affirmed by the Borrower
and each other Loan Party.

 



3

 

 

12.          Fees and Expenses. On or prior to the Effective Date, the Borrower
agrees to pay such fees to the Administrative Agent or the Lead Arrangers as
required by the Fee Letter described in the First Amendment. The Borrower agrees
to pay the reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent and its Affiliates, including the fees, charges and
disbursements of counsel for the Administrative Agent and its Affiliates, in
connection with the preparation, due diligence and administration of this
Agreement.

 

13.          Severability. Any provision of this Agreement held to be illegal,
invalid or unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof; and the illegality, invalidity or unenforceability of a
particular provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

14.          Governing Law. This Agreement shall be construed in accordance with
and be governed by the law (without giving effect to the conflict of law
principles thereof) of the Commonwealth of Virginia. THIS AGREEMENT WILL BE
DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE COMMONWEALTH
OF VIRGINIA.

 

15.          Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or other electronic transmission), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signatures of the persons required to bind any party, appear on more than one
counterpart.

 

[SIGNATURES ON FOLLOWING PAGES]

 



4

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective duly authorized representatives all as of the day
and year first above written.

 

  BORROWER:       STRAYER EDUCATION, INC., a Maryland corporation         By:
/s/ Daniel W. Jackson   Name: Daniel W. Jackson   Title: Executive Vice
President, Chief Financial     Officer and Treasurer         SUBSIDIARY LOAN
PARTIES:       STRAYER UNIVERSITY, LLC, a Maryland limited liability company    
    By: /s/ Daniel W. Jackson   Name: Daniel W. Jackson   Title: Executive Vice
President and Treasurer

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 



 

 

 

  INCREASE LENDERS:       SUNTRUST BANK   as a Lender         By: /s/ James Ford
  Name: James Ford   Title: Managing Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



 

 

 

  BANK OF AMERICA, N.A.   as a Lender         By: /s/ Michael D. Brannan   Name:
Michael D. Brannan   Title: Sr. Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



 

 

 

  BANK OF MONTREAL   as a Lender         By: /s/ Christina M. Boyle   Name:
Christina M. Boyle   Title: Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



 

 

 

  PNC BANK, NATIONAL ASSOCIATION   as a Lender         By: /s/ Steven Day  
Name: Steven Day   Title: Assistant Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



 

 

 

  TD BANK, N.A.   as a Lender         By: /s/ Robert L. Offutt   Name: Robert L.
Offutt   Title: Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



 

 

 

  UNION BANK & TRUST   as a Lender         By: /s/ Debbie H. Young   Name:
Debbie H. Young   Title: SVP

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



 

 

 

  LENDERS:       SUNTRUST BANK   as a Lender         By: /s/ James Ford   Name:
James Ford   Title: Managing Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 



 

 

 

  BANK OF AMERICA, N.A.   as a Lender         By: /s/ Michael D. Brannan   Name:
Michael D. Brannan   Title: Sr. Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



 

 

 

  BANK OF MONTREAL   as a Lender         By: /s/ Christina M. Boyle   Name:
Christina M. Boyle   Title: Director

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



 

 

 

  PNC BANK, NATIONAL ASSOCIATION   as a Lender         By: /s/ Steven Day  
Name: Steven Day   Title: Assistant Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



 

 

 

  TD BANK, N.A.   as a Lender         By: /s/ Robert L. Offutt   Name: Robert L.
Offutt   Title: Vice President

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 



 

 

 

  UNION BANK & TRUST   as a Lender         By: /s/ Debbie H. Young   Name:
Debbie H. Young   Title: SVP

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 



 

 

 

Consented and agreed to:

 

SUNTRUST BANK, as Administrative Agent, as Issuing Bank and as Swingline Lender

 

By: /s/ James Ford   Name: James Ford   Title: Managing Director  

 

[SIGNATURE PAGE TO SUPPLEMENT AND JOINDER AGREEMENT]

 



 

 

 

Annex 1

 

COMMITMENT AMOUNTS

 

Lender  Revolving Commitment Amount  SunTrust Bank  $32,500,000  Bank of
Montreal  $32,500,000  PNC Bank, National Association  $32,500,000  Bank of
America, N.A.  $27,500,000  TD Bank, N.A.  $15,000,000  Union Bank & Trust 
$10,000,000  Total  $150,000,000 

 

 

 



 

